Citation Nr: 1708259	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for arthritis due to trauma of the right knee.

2. Entitlement to an increased disability rating greater than 20 percent for status post arthroscopy of the left knee, meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) from a Joint Motion for Partial Remand (JMPR) from the United States Court of Appeals for Veterans Claims (CAVC).

In a July 2009 rating decision, the RO continued a 20 percent disability rating for status post arthroscopy of the left knee, meniscectomy and a 10 percent disability rating for arthritis due to trauma of the left knee.  

The Veteran presented testimony before the undersigned Veterans Law Judge in August 2012 via videoconference.  A transcript of the hearing has been associated with the record.

In March 2015, the Board denied a disability rating in excess of 10 percent for arthritis due to trauma of the right knee and denied disability rating in excess of 20 percent for status post arthroscopy of the left knee, meniscectomy.

The Veteran filed a timely appeal to the CAVC, and the parties then agreed to a JMPR in July 2016.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  Specifically, remand is needed to afford the Veteran new VA examinations.  As a threshold, remand is needed for new VA examinations compliant with a recent precedential decision of the Court of Appeals for Veterans Claims.  In that case, Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R § 4.59.  That final sentence of 38 C.F.R § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Here, upon remand from the Board in July 2016, VA examinations were conducted in July 2009 and November 2009.  These VA examinations included evaluations of the joints involved.  However, closer inspection of these examinations shows that they do not include all the required testing pursuant to § 4.59 and Correia.  The examination did not include any sections for recording pain on active or passive motion testing, in weight-bearing and nonweight-bearing.  Thus, the VA examinations of record do not conform to the Court's decision in Correia.  As such, new VA examinations are needed.  

Additionally, in this case, the parties agreed that a VA medical examination that fails to take into account the factors listed in §§ 4.40 and 4.45, including those experienced during flareups, is inadequate for evaluation purposes. DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995).  For an examination to comply with § 4.40, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups or [on repetitive use] over a period of time," and the examiner's determination in that regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206 (internal quotation marks and brackets omitted).
The parties reinforced the principle that "[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary." Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to include those from Heekin Orthopedic Specialist concerning medical examinations in September 2012, and an examination from February 2012.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to any records after the November 2009 examination.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right knee and left knee disabilities.  

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee and left knee disabilities.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the affected joints.  The knees should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner is asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or on repetitive use over a period of time.  If feasible, the examiner is asked to describe the determination in that regard in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to articulate reasons for all medical conclusions reached.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

